Citation Nr: 1547105	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota, Pension Management Center


THE ISSUE

Entitlement to special monthly pension benefits based on the need for aid and attendance for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1945 to August 1945.  He died in July 2011.  The appellant is his daughter.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO issued a rating decision in May 2011 awarding special monthly pension, but neither the Veteran, during his lifetime, nor the appellant after his death expressed disagreement with the May 2011 determination.

2.  The monies the appellant paid out of a joint account with the Veteran were calculated as medical expenses paid by him during his lifetime, and these amounts were used to determine that his countable income qualified him for pension benefits during his lifetime.    


CONCLUSION OF LAW

The criteria for awarding accrued benefits special monthly pension benefits based on the need for aid and attendance are not met.  38 U.S.C. 5121 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 3.1000 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the appellant was provided the needed information in the application for benefits.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

With regard to the duty to assist, a claim for accrued benefits is adjudicated based on evidence in the file at the date of the Veteran's death.  See 38 U.S.C.A. § 5121; Reliford v. McDonald, 27 Vet. App. 297, 302 (2015).  Therefore, the duty to assist does not apply.  See Reliford, 27 Vet. App. at 302.  

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider the appeal at this time. 


II.  Analysis

The appellant is appealing the RO's determination that she is not eligible for accrued pension benefits that were due and unpaid to the Veteran at his death.  The unpaid pension benefits were for the months of March, April, and May 2011.  There is no material dispute that the Veteran was eligible for these pension benefits and that they had not been disbursed when he died.  

After careful consideration of record, with special consideration given to the appellant's contentions, the Board must deny the appeal for two reasons.  First, a claim was not pending at the Veteran's death.  Second, the appellant does not have standing to collect accrued benefits.  The reasons follow.  

A.  Applicable Law

In relevant part, where a Veteran's death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to (1) Upon the death of a veteran to the living person first listed as follows:  (i) His or her spouse;  (ii) His or her children (in equal shares);  (iii) His or her dependent parents (in equal shares) or the surviving parent, or in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)(1). 

A Veteran's fiduciary does not have standing or authority to receive accrued benefits that were unpaid at the Veteran's death unless, in accordance with payments as provided in 38 U.S.C. § 5121(a), there are designated family members or for reimbursement of the expenses of last sickness and burial.  See Youngman v. Shinseki, 699 F.3d 1301, 1304 (Fed. Cir. 2012) (because the Veteran "died without any heirs in the categories qualifying under § 5121, his unpaid benefits died with him.  The fact that Ms. Youngman was Mr. [redacted] fiduciary at the time of his death does not remove the restriction explicitly provided by § 5121(a).").  

A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).  A "finally adjudicated claim" is a claim that is adjudicated by VA as either allowed or disallowed is considered finally adjudicated by whichever of the following occurs first: (1) The expiration of the period in which to file a notice of disagreement, or, (2) Disposition on appellate review.  38 C.F.R. § 3.160(d).  If a Veteran dies prior to the expiration of the one-year appeal period after a rating decision is issued, that claim remains pending if a claimant files an application for accrued benefits and an NOD during the remainder of the one-year appeal period.  Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007).

B.  Analysis

(1) Claim Pending

First, this appeal must be denied because no claim or appeal was pending at the time of the Veteran's death.  The RO issued a rating decision in May 2011 awarding special monthly pension.  In June 2011, the Veteran responded that he "agree[s] with the VA's rating[.]"  No disagreement with any determination made in the May 2011 was expressed.  Likewise, no disagreement was expressed in the appellant's September 2011 application for accrued benefits.  The only dispute she expressed was her belief that the unpaid amounts of pension benefits should be disbursed to her.  Because an appeal of the May 2011 decision awarding special pension benefits was not initiated, a claim did not remain pending at the time of the Veteran's death.  See Taylor, 21 Vet. App. at 129; see also 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  As such, the appeal for accrued benefits must be denied on this basis.  See 38 C.F.R. § 3.1000(d)(5).  

(2) Standing

Even if a claim remained pending at the Veteran's death, the appeal must also be denied because the appellant has not established standing to receive accrued benefits.  

There is no material dispute that the appellant, who is the Veteran's daughter, is not a "child" within the meaning of § 3.1000(d)(2).  Instead, her standing is based on  3.1000(a)(5), regarding reimbursement to the person who bore the expense of a Veteran's last sickness.  

She detailed her contentions in an April 2014 statement to her Congressman.  She wrote that she withdrew money from a joint investment account she held with the Veteran, which had been set up as college funds for the Veteran's grandchildren.  In her November 2013 NOD, she stated more clearly that "These were my funds that I managed.  My funds used to pay for his expenses while waiting for [the Veteran's] benefits."  

The RO denied the claim because the Veteran's original application for pension benefits affirmatively identified those same funds as having been paid by him for his medical expenses.  Those same dollar amounts were calculated as medical expenses born by the Veteran to reduce his countable income under 38 C.F.R. § 3.272(g) (2015) and find him eligible for pension benefits.  

Review of the claims file confirms this finding.  On his May 2011 application for pension benefits, the Veteran listed multiple medical expenses where asked to identify Medical, Legal, or Other Expenses "you actually paid[.]"  The instructions specified "Do not include any expenses for which you were reimbursed."    

As detailed in the May 2011 award letter, the RO "used medical expenses of [dollar amount], which represents the amount you pay for . . . nursing home costs as a continuing deduction[.]"  Calculating these medical expenses "reduces your countable income to $0.00."  

By this determination, these dollar amounts, even though the appellant now states that the funds were actually paid by her, were adjudicated as a matter of law as being medical expenses paid by the Veteran.  VA remains bound by this determination.  See, 38 C.F.R. § 3.104(a); see also, e.g., Johnson v. Brown, 7 Vet. App. 25, 26 (1994) (discussing the "law of the case" doctrine).  Stated differently, because VA has already determined that the funds in question were the Veteran's funds and were paid by him for his medical expenses during his lifetime, the Board is now precluded from finding that the appellant had paid those monies to bear the last expenses of the Veteran's sickness.   

Because the appellant cannot be found to be a person who "bore the expense of last sickness or burial," she does not have standing or authority to receive accrued benefits that were unpaid at the Veteran's death.  Her status as his Power of Attorney during his lifetime also cannot qualify to confer standing to receive accrued benefits.  See Youngman, 699 F.3d at 1304.  

Because a claim was not pending at the time of the Veteran's death and because the appellant does not have standing to receive accrued benefits, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426   (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to special monthly pension benefits based on the need for aid and attendance for purposes of accrued benefits is denied.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


